Opinion by
Mr. Justice McIver,
*607On May 16, 1871, Watson held a judgment against Asa Godbold, sr., for the principal sum of $1,866.28, upon which *608there was also due $265.97 as interest. On that day Watson assigned to Ellerbe “eight hundred dollars of the debt and interest due on within execution.” Held, that this assignment transferred the $265.97, interest then due, and $534.03 of the principal, and that Ellerbe was entitled to receive out of the proceeds of this judgment $534.03, with interest from May 16, 1871, and $265.97 without interest. Decree of Pressley, J., modified.